UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


WILLIAM JOHN IRBY,                     
                Plaintiff-Appellant,
                 v.
ALAN WALLACE, Drug Enforcement
Agency Officer; J. P. LOWDERMILK,              No. 01-7728
Tactical Officer; W. P. GRAVES,
Vice Narcotics Agent; WALTER C.
HOLTON, JR., United States Attorney,
               Defendants-Appellees.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                          (CA-00-540-1)

                  Submitted: February 27, 2002

                      Decided: April 16, 2002

    Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.



Affirmed in part and vacated and remanded in part by unpublished
per curiam opinion.


                           COUNSEL

William John Irby, Appellant Pro Se. Gill Paul Beck, OFFICE OF
THE UNITED STATES ATTORNEY, Greensboro, North Carolina;
Polly D. Sizemore, HILL, EVANS, DUNCAN, JORDAN & DAVIS,
P.L.L.C., Greensboro, North Carolina, for Appellees.
2                           IRBY v. WALLACE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   William John Irby appeals the district court’s order granting Defen-
dants Holton and Wallace’s motion to dismiss and dismissing the
remainder of Irby’s 42 U.S.C.A. § 1983 (West Supp. 2001) complaint
sua sponte for failure to state a claim under 28 U.S.C.A.
§ 1915(e)(2)(B) (West Supp. 2001). We affirm the district court’s
order granting the motion to dismiss as to Holton because Irby
dropped all charges against Holton in his amended complaint. We
vacate the remainder of the district court’s order because we conclude
that the district court erred in finding that Irby’s claim was barred by
Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).

   Irby pleaded guilty to possession with intent to distribute cocaine
base, in violation of 21 U.S.C. § 841(a)(1) (1994). United States v.
Irby, No. 98-4498, 1999 WL 31105 (4th Cir. 1999) (unpublished).
Irby now claims that the police unlawfully seized personal property,
such as jewelry and computer equipment, from his residence and a
storage facility subsequent to his arrest. He alleges that this property
was not connected to his drug offenses. We conclude that Irby suc-
cessfully could prosecute this claim and still have a perfectly valid
conviction. The Supreme Court has stated that where "the district
court determines that the plaintiff’s action, even if successful, will not
demonstrate the invalidity of any outstanding criminal judgment
against the plaintiff, the action should be allowed to proceed, in the
absence of some other bar to the suit." Heck, 512 U.S. at 487. As an
example, the Court noted that certain claims based on Fourth Amend-
ment violations do not necessarily invalidate a conviction and are
therefore not barred by Heck. Id. at 487 n.7; see also Brooks v. City
of Winston-Salem, 85 F.3d 178, 182-83 (4th Cir. 1996) (discussing the
Fourth Amendment exception to Heck); cf. also Prosise v. Haring,
667 F.2d 1133, 1141 (4th Cir. 1981) (holding that a judgment based
upon a guilty plea does not have preclusive effect in a § 1983 action
alleging a Fourth Amendment violation).
                          IRBY v. WALLACE                           3
   Accordingly, we vacate the remainder of the district court’s order
and remand for further consideration based on our finding that the
prosecution of Irby’s claim would not necessarily invalidate his con-
viction. We express no opinion as to the proper ultimate disposition
of Irby’s claims. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

                                     AFFIRMED IN PART AND
                            VACATED AND REMANDED IN PART